                                                                                                                       
       Exhibit 10.6(b)



Second Amendment to
Employee Benefits Separation Agreement



            This Second Amendment to Employee Benefits Separation Agreement
(this “Amendment”), dated as of December 9, 2003, is by and among Continental
Airlines, Inc., a Delaware corporation (“Continental”), ExpressJet Holdings,
Inc., a Delaware corporation (“ExpressJet Holdings”), XJT Holdings, Inc., a
Delaware corporation and a wholly owned subsidiary of ExpressJet Holdings (“XJT
Holdings”), and ExpressJet Airlines, Inc., a Delaware corporation and a wholly
owned subsidiary of XJT  Holdings (“ExpressJet Airlines”).



            WHEREAS, Continental, ExpressJet Holdings, XJT Holdings and
ExpressJet Airlines, are parties to that certain Employee Benefits Separation
Agreement dated as of April 17, 2002 (as amended to date, the “Separation
Agreement”) and desire to amend the Separation Agreement as more fully set forth
herein;



            NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:



A new section, “7.5  Employee Senior Director UATP Benefits,” shall be added to
the Separation Agreement and shall read:



          

“7.5  Employee Senior Director UATP Benefits.  During the period beginning on
January 1, 2004 and ending on and including the Exclusivity Ending Date,
Continental shall use reasonable best efforts to provide to Holdings, upon its
request, additional UATP cards with an aggregate annual travel limit of $12,500
for use by employees of Holdings or a Holdings Affiliate on flights operated by
Continental or a Continental Affiliate without cost (other than applicable
taxes) to such employees or Holdings or the applicable Holdings Affiliate;
provided, however, that any such employees shall hold a position no lower than
Senior Director (or an equivalent position) and such employees’ rights to use
such UATP benefits shall terminate on the date their employment with Holdings
and all Holdings Affiliates terminates for any reason whatsoever; and provided
further that no such employee shall receive an annual travel limit higher than
$2,500 nor shall any employee receive both Employee Senior Director Passes and
Employee Senior Director UATP Benefits in the same calendar year.”



            Except as specifically amended hereby, the Separation Agreement
shall remain in full force and effect and is ratified in all respects by the
parties hereto.



            IN WITNESS WHEREOF, the parties have caused this Amendment to be
duly executed as of the date first above written.

--------------------------------------------------------------------------------




CONTINENTAL AIRLINES, INC.

EXPRESSJET HOLDINGS, INC.

                                       

                             

                                        

                               

  By:/s/ Jeffery A. Smisek                                

  By:/s/ James B. Ream                                      

     Jeffery A. Smisek

     James B. Ream

     Executive Vice President

     President and Chief Executive Officer

                                          

                                        

XJT HOLDINGS, INC.

EXPRESSJET AIRLINES, INC.

                                          

                                          

                                          

                                          

  By:/s/ James B. Ream                                      

  By:/s/ James B. Ream                                      

     James B. Ream

     James B. Ream

     President and Chief Executive Officer

     President and Chief Executive Officer

--------------------------------------------------------------------------------